United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY, CIVILIAN
PERSONNEL ADVISORY OFFICE,
Fort Stewart, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1367
Issued: July 17, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On July 2, 2018 appellant filed an appeal from a June 11, 2018 nonmerit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-1367.
On April 25, 2018 appellant, then a 39-year-old certified nursing assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained a right foot injury when “she
was not able to put pressure on it and stand without being in a lot of pain” due to her performance
of employment duties. She first became aware of her condition and of its relationship to her
employment on May 5, 2014. On the reverse side of the form, appellant’s supervisor indicated
that she was first notified of the condition on May 5, 2014.
By decision dated June 5, 2018, OWCP denied the occupational disease claim, finding that
it was untimely filed. It advised appellant that the evidence submitted did not establish that she
filed her April 25, 2018 claim within three years of the May 5, 2014 date of injury, or that her
immediate supervisor had actual knowledge within 30 days of the date of injury.1

1

OWCP noted that appellant had timely filed a claim for the May 5, 2014 injury under OWCP File No. xxxxxx395.

On June 7, 2018 appellant requested reconsideration of OWCP’s decision. She reported
that while she first became aware of her condition on May 5, 2014, she did not realize that it was
related to factors of her federal employment until May 15, 2016.
By decision dated June 11, 2018, OWCP denied appellant’s June 7, 2018 reconsideration
request, finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that this case is not in posture for a decision.2
OWCP, by decision dated June 11, 2018, improperly denied appellant’s request for
reconsideration. The last merit decision of record was OWCP’s June 5, 2018 decision. By letter
dated June 7, 2018, appellant submitted a timely reconsideration request, which was within one
year of the June 5, 2018 decision. OWCP should have applied the standard reserved for timely
reconsideration requests as set forth in 20 C.F.R. § 10.606(b)(3). However, in its June 11, 2018
decision, OWCP reviewed the evidence submitted in support of appellant’s reconsideration request
under the more stringent clear evidence of error standard for untimely requests for reconsideration
found in 20 C.F.R. § 10.607(a). Since it erroneously reviewed the evidence submitted in support
of appellant’s reconsideration request under the clear evidence of error standard, the Board will
remand the case for review of this evidence under the proper standard of review for a timely
reconsideration request.3
Thus, the Board finds that the case is remanded for proper adjudication and application of
the appropriate standard of review, to be followed by an appropriate decision.4

2

See K.K., Docket No. 16-1187 (issued February 7, 2017); E.B., Docket No. 16-0746 (issued June 1, 2016).

3

E.S., Docket No. 17-0698 (issued July 14, 2017).

4

W.R., Docket No. 16-0098 (issued May 26, 2016).

2

IT IS HEREBY ORDERED THAT the June 11, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
order of the Board.
Issued: July 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

